Proceeding to review a determination of the State Liquor Authority, dated July 25, 1973, suspending petitioner’s retail liquor license for 30 days, 15 thereof deferred, and imposing a claim of $1,000 under petitioner’s bond. Determination modified, on the law, by reducing the penalty to a letter of warning. As so modified, determination confirmed, without costs. The' penalty was excessive and therefore an abuse of discretion to the extent indicated herein. Shapiro, Acting P. J., Cohalan, Christ, Benjamin and Munder, JJ., concur.